DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 7/11/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 US 112(a) are withdrawn in view of applicant’s amendments to the claims and arguments submitted 7/11/22.
Regarding the claim rejections under 35 USC 103, applicant argues that the closest relevant prior art of Genser (US 4,738,295) as previously relied upon in combination with Yoshida et al (US 4,780,178), fails to fairly teach or suggest the claimed system and method of controlling a rotary evaporator, comprising an evaporator flask, and a heating bath, and a moving device integrated in a lift with which the evaporator flask can be moved vertically wherein the evaporator flask is selectively dipped into the heating bath, the rotary evaporator further comprising a controller for automatically controlling a dipping depth of the evaporator flask into the heating bath, and wherein the controller controls the dipping depth of the evaporator flask into the heating bath in dependence on the fluid medium level of the heating bath by moving the evaporator flask vertically by the lift, wherein the controller is operable to determine a fluid filling level of the evaporator flask; determine a fluid medium level of the heating bath and automatically control, via the lift, the dipping depth of the evaporator flask into the heating bath in dependence of the fluid filling level of the bath, so as to automatically regulate a predefined or optimum dipping depth even if the filing level in the evaporator flask or the level of the medium in the heating bath changes while an evaporation process is occurring (as per claim 1), nor the related method (as per claim 8).
As argued by applicant (see arguments page 8, last two paragraphs, through page 12, 2nd paragraph), Genser fails to teach the aspects of a controller for automatically controlling a dipping depth of the evaporator flask into the heating bath, and wherein the controller controls the dipping depth of the evaporator flask into the heating bath in dependence on the fluid medium level of the heating bath by moving the evaporator flask vertically by the lift, wherein the controller is operable to determine a fluid filling level of the evaporator flask; determine a fluid medium level of the heating bath and automatically control, via the lift, the dipping depth of the evaporator flask into the heating bath in dependence of the fluid filling level of the bath, so as to automatically regulate a predefined or optimum dipping depth even if the filing level in the evaporator flask or the level of the medium in the heating bath changes while an evaporation process is occurring, as does further reference Yoshida.
Claims 1-6, 8-10, 12-13 and 15-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772